STOCK PURCHASE AGREEMENT
 
             THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made
and entered into as of October 12, 2010, by and between ZBB Energy Corporation,
a Wisconsin corporation (“ZBB”), and _________________________  (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1          Sale of Stock.  Subject to the terms and conditions of this
Purchase Agreement, on the date hereof ZBB agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from ZBB, ___________ shares of
ZBB’s Common Stock (the “Stock”) at a purchase price of $0.431 per share for an
aggregate purchase price of $_______.
 
Section 1.2          Closing.  Purchaser shall purchase the Stock at a closing
that shall occur at a mutually agreed upon date within three (3) business days
of the execution of this Purchase Agreement.  At the closing, Purchaser will pay
the purchase price for the Stock to ZBB and ZBB will deliver to Purchaser a
certificate representing the Stock being purchased by Purchaser hereunder.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1           Organization.  ZBB is a corporation duly organized,
validly existing and in good standing under the laws of the State of Wisconsin.
 
Section 2.2          Valid Issuance of Common Stock. The Stock is duly
authorized, validly issued, fully paid and non-assessable and is free and clear
of all liens and encumbrances other than restrictions on transfer imposed by
applicable securities laws.
 
Section 2.3          Authority.  ZBB has all requisite corporate power and
authority to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby.  This Purchase Agreement has been duly
executed and delivered by ZBB, and constitutes the valid and binding obligation
of ZBB, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity. 
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
            Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1          Authority.  Purchaser has all requisite power and authority
to enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by Purchaser, and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 

--------------------------------------------------------------------------------


Section 3.2          Purchase Entirely for Own Account.  The Stock is being
acquired by Purchaser for investment for Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Purchaser further
represents that he does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant any participation with
respect to any of the Stock.
 
Section 3.3          Investment Experience.  Purchaser is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”).  Purchaser is aware of ZBB’s business affairs and
financial condition and has had access to and has acquired sufficient
information about ZBB to reach an informed and knowledgeable decision to acquire
the Stock.  Purchaser has such business and financial experience as is required
to give him the ability to protect his own interests in connection with the
purchase of the Stock.
 
Section 3.4          Ability to Bear Risk.  Purchaser is able to bear the
economic risk of his investment in the Stock for an indefinite period of time
and Purchaser understands that the Stock has not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.  Purchaser
acknowledges that he could bear a complete or significant loss of his investment
in the Stock.
 
Section 3.5          Access to Information.  Purchaser has had an opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
Section 3.6          Restricted Securities.  Purchaser understands that the
Stock is “restricted” under applicable U.S. federal and state securities laws
inasmuch as it is being acquired from ZBB in a transaction not involving a
public offering and that, pursuant to these laws and applicable regulations,
Purchaser must hold the Stock indefinitely unless it is registered with the
Securities and Exchange Commission (the “SEC”), and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including the timing and manner of sale, the holding period
for the Stock, and on requirements relating to ZBB which are outside of
Purchaser’s control, and which ZBB is under no obligation and may not be able to
satisfy.  In this connection, Purchaser represents that he is familiar with Rule
144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
Section 3.7           Legends.  Purchaser understands that the Stock, and any
securities issued in respect thereof or exchange therefor, may bear the
following legends:
 
2

--------------------------------------------------------------------------------


 
(a)         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”
 
(b)        Any legend required by the Blue Sky laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1          Transfers in Violation of Purchase Agreement.  Any transfer
or attempted transfer of any Stock in violation of any provision of this
Purchase Agreement shall be null and void, and ZBB shall not record such
transfer on its books or treat any purported transferee of such Stock as the
owner of such securities for any purpose.
 
Section 4.2           Governing Law.  This Purchase Agreement shall be governed
in all respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.3          Successors and Assigns.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto; provided, that the rights of Purchaser under this Purchase
Agreement shall not be assignable except in connection with a transfer of Stock
expressly permitted by the terms of this Purchase Agreement.
 
Section 4.4           Entire Agreement.  This Purchase Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.
 
Section 4.5          Remedies.  Each of the parties to this Purchase Agreement
will be entitled to enforce its rights under this Purchase Agreement
specifically, to recover damages and costs (including reasonable attorneys’
fees) caused by any breach of any provision of this Purchase Agreement and to
exercise all other rights existing in its favor.
 
Section 4.6           Counterparts.  This Purchase Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.
 
 

  ZBB ENERGY CORPORATION                     By:      
Name:
     
Title:
                     
Address:

N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Attn: Scott Scampini
     
 
                  Purchaser                   Signature of Purchaser            
      Title, if Purchaser is an entity                  

  Address:                                              

 
 
4

--------------------------------------------------------------------------------


 